Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “Determination of Data Transmission Resources”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2015/0237604) in view of Seo (US 2012/0327884).
	Regarding claim 1, Shi describes a device, comprising: 
at least one processor (fig. 4 #101, base station comprising processor to make determination), the at least one processor configured to: 
determine a data transmission resource, wherein the data transmission resource comprises a time-domain transmission resource and a frequency-domain transmission 
a transceiver processor (fig. 4 #102, base station comprising transceiver to transmit), the transceiver configured to:
send downlink control information (DCI) to a terminal device, wherein the DCI comprises information indicating the time-domain transmission resource (fig. 4 #102 & para. 187, base station transmits DCI to UE for scheduling UE’s transmission in time & frequency domains);  and 
perform data transmission with the terminal device on the data transmission resource (para. 5, DCI provides scheduling for PUSCH (uplink data transmission)): wherein: 
determining the data transmission resource comprises determining a starting symbol of the time-domain transmission resource, the DCI indicates the starting symbol of the time-domain transmission resource, the starting symbol of the time-domain transmission resource is a first symbol occupied by the DCI, a last symbol occupied by the DCI, a k.sup.th symbol following the first symbol occupied by the DCI, or a k.sup.th symbol following the last symbol occupied by the DCI, and k is a positive integer, (fig. 11 #201 & para. 250-251, UE receives DCI comprising the first parameter & determines the indicated scheduled time & frequency resources to be used for transmission according to it, starting from an OFDM (first) symbol starting position in any subframe or in a subframe other than subframes 0 and 5, para. 15. Background info: 1 radio frame has 10 subframes; a subframe has 2 slots; a slot contains 7 symbols, para. 1).
Shi fails to further explicitly describe:

Seo also describes UE performing uplink communication scheduling using the received DCI (title & abstract), further describing:
determining a quantity of symbols where the DCI indicates the quantity of symbols.(fig. 15 & para. 130, DCI comprises a resource allocation field N_PRB with numerical value <= 4, i.e. up to 4 Physical Resource Blocks (PRB), para. 133. Background info: An uplink (UL) slot used by UE for transmission comprises N.sub.RB (# of Resource Blocks) equaling N_PRB; 1 UL slot comprises 6 or 7 SC-FDMA symbols, fig. 2 & para. ).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention by applicant to specify that the DCI of Shi to indicate the quantity of symbols as in Seo.
The motivation for combining the teachings is that this enables uplink signal to efficiently transmitted in a wireless communication system (Seo, para. 4).
Regarding claim 2, Shi and Seo combined describe:
	wherein: the at least one processor is further configured to: 
configure a frequency hopping rule;  and determine frequency-domain transmission resources on different symbols according to the frequency hopping rule;  and the transceiver is further configured to send signaling indicating the frequency hopping rule to the terminal device (Seo para. 49, table 1, base station schedules the UE frequency hopping [in the frequency domain] with the specified RB assignment. UE 
Regarding claim 5, Shi describes a device processor (fig. 11 #201, UE comprising processor to determine), comprising: 
a transceiver, the transceiver configured to receive downlink control information (DCI) from a base station, wherein the DCI comprises information indicating a time-domain transmission resource (fig. 11 #201 & para. 260, UE determines positions in time & frequency domain of DCI-bearing search space to retrieve DCI based on signaling carried by PBCH);  and 
at least one processor, the at least one processor configured to: 
determine time-domain transmission resource according to the DCI;  and wherein the transceiver is further configured to perform data transmission with the base station on data transmission resource, and wherein the data transmission resource comprises the time-domain transmission resource and a frequency-domain transmission resource (para. 5, DCI provides time & frequency domain resources scheduling for PUSCH (uplink data transmission)),
wherein determining the time-domain transmission resource according to the DCI comprises determining, according to the DCI, a starting symbol, wherein the starting symbol of the time-domain transmission resource is a first symbol occupied by the DCI, a last symbol occupied by the DCI, a k.sup.th symbol following the first symbol occupied by the DCI, or a k.sup.th symbol following the last symbol occupied by the DCI, and k is a positive integer (fig. 11 #201 & para. 250-251, UE receives DCI comprising the first parameter & determines the indicated scheduled time & frequency resources to be used 
Shi fails to further explicitly describe:
determining a quantity of symbols where the DCI indicates the quantity of symbols.
Seo also describes UE performing uplink communication scheduling using the received DCI (title & abstract), further describing:
determining a quantity of symbols where the DCI indicates the quantity of symbols.(fig. 15 & para. 130, DCI comprises a resource allocation field N_PRB with numerical value <= 4, i.e. up to 4 Physical Resource Blocks (PRB), para. 133. Background info: An uplink (UL) slot used by UE for transmission comprises N.sub.RB (# of Resource Blocks) equaling N_PRB; 1 UL slot comprises 6 or 7 SC-FDMA symbols, fig. 2 & para. ).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention by applicant to specify that the DCI of Shi to indicate the quantity of symbols as in Seo.
The motivation for combining the teachings is that this enables uplink signal to efficiently transmitted in a wireless communication system (Seo, para. 4).
Regarding claim 6, Shi and Seo combined describe:
the transceiver is further configured to receive signaling indicating a frequency hopping rule;  and the at least one processor is further configured to determine 
Rearding claims 3 and 7, Shi and Seo combined describe:
wherein when the frequency-domain transmission resource is for downlink (DL) data transmission, determining the data transmission resource further comprises: 
determining that a starting resource block (RB) of the frequency-domain transmission resource is the n.sup.th RB following the first RB occupied by the DCI, or the m.sup.th RB following the last RB occupied by the DCI, wherein n or m is an integer (fig. 3 & para. 45-46, when it is a DL subframe with 2 slots, the data region for data transmission is after the control region comprising the PDCCH which includes the DCI. Background info: each slot comprise Resource Blocks (RBs) as exemplified in the DL slot of fig. 2). 
	Rearding claims 4 and 8, Shi and Seo combined describe:
wherein no information bit in the DCI indicates the frequency-domain transmission resource (Seo para. 49 & table 1, the fields (information) bits of the DCI is as shown, hence no bits indicate frequency-domain transmission resource).

	Claims 9-12 are method claims equivalent of apparatus claims 1-4 respectively. Hence, they are rejected under the same rationale.
	Claims 13-16 are method claims equivalent of apparatus claims 5-8 respectively. Hence, they are rejected under the same rationale.
Claims 17-20 are non-transitory computer-readable medium claims equivalent of apparatus claims 1, 3, 5 and 7 respectively. Since Seo describes each of base station & UE apparatus comprising processor to execute software of his method (para. 145, 148-149), they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Papasakellariou (US 2013/0223366) and (US 2013/0188577) each describing transmission of DCI formats (fig. 1 & 4, para. 11-20), Dai (US US 20160119946) describing adaptive control signaling in various respective resources (abstract & fig. 1-3), Lee (US 2015/0230210) describing transmission & reception of DCI, Cheng (US 2012/0113920) describing resource allocation method comprising DCI (fig. 1), Frenne (US 2014/0056244) describing downlink communications scheduling (para. 2-8), and Wang (US 2014/0293922) or (US 2014/0293924) each describing resource mapping of PDCCH (para. 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469